ACCEPTED
                                                                                                                  03-14-00519-CV
                                                                                                                          7572654
                                                                                                       THIRD COURT OF APPEALS
                                                                                                                  AUSTIN, TEXAS
                                                                                                           10/28/2015 10:04:31 AM
                                                                                                                JEFFREY D. KYLE
                                       NO. 03-14—00519—CV                                                                  CLERK



                          IN THE COURT OF APPEALS
                   FOR THE THIRD DISTRICT, AT AUSTIN, TEXAS FILED IN
                                                      3rd COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                       JOHN THOMAS AIKEN                           10/28/2015 10:04:31 AM
                                                    V.                                JEFFREY D. KYLE
        ANGELIQUE S. NAYLOR and WELLS FARGO BANK, N.A.                                      Clerk
                                                                                      _




                    APPELLEE AN GELIQUE S. NAYLOR’s
                   NOTICE OF APPEARANCE OF COUNSEL
TO THE HONORABLE JUDGE OF SAID COURT:
       Come now,         Appellee,    ANGELIQUE          S.   NAYLOR,         and ﬁles    this    Notice of

Appearance of Counsel and would respectﬁilly show this Honorable Court the following:

1.     Appellant   is   JOHN THOMAS AIKEN;               Appellees are      AN GELIQUE      S.    NAYLOR
and WELLS    FARGO BANK, N.A.
2.     Appellee    ANGELIQUE           S.    NAYLOR      has retained James S. Frost,            an attorney
licensed to practice    law   in the State   of Texas,’ to represent her as co-counsel with Russell

Frost, currently counsel       of record for Appellee.        As    such, Appellee   ANGELIQUE              S.


NAYLOR respectfully requests that all correspondence regarding this matter be directed to
Russell Frost and James S. Frost.

                                                              Respectﬁilly submitted,
                                                              LAW OFFICE OF JAMES S. FROST
                                                              113 West Gonzales Street
                                                              Seguin, Texas 78155
                                                              Tel: 830-303-0404
                                                              Fax: 830-3 3-8584



                                                              By:
                                                                    JAMES S. FROST
                                                                    State   Bar No. 07489500
                                                                    frost@frostlawofﬁce.com



                                                                                                     Page   1
                                           LAW OFFICE OF RUSSELL FROST
                                           711 West 7th Street
                                           Austin, Texas 78704
                                           Tel: (512) 225-5590
                                           Fax: (512) 692-2895




                                           By:
                                                                    9/5‘/‘/V
                                                 Russell Frost
                                                 State   Bar No. 24063687
                                                                              jg
                                                 rfrost@russellfrostlaw.com

                                                 Attorneys for Appellee


                               CERTIFICATE OF SERVICE
                                      -w
       This                  on the Q_8day of October, 2015, a true and correct copy of
              is to certify that
the above and foregoing was delivered to all counsel of record in accordance with the
Texas Rules of Civil Procedure.


                                                         ﬂu, L2      3’



                                                    JAMES     S.   FROST




                                                                                   Page 2